Citation Nr: 0834308	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 education benefits in the calculated amount of $3,376.23.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from February 1999 to February 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant a waiver of recovery of 
the overpayment at issue.


FINDINGS OF FACT

1.  The veteran was awarded benefits for education assistance 
at a full-time rate for enrollment for the period of August 
2, 2005 through April 30, 2006.

2.  The veteran's educational institution reported a 
reduction from 12 to 6 semester hours, on December 7, 2005, 
and from 6 to 3 hours on December 18, 2005 for the period of 
August 29, 2005 through December 18, 2005.

3.  The veteran's educational institution reported a 
reduction from 12 to 9 semester hours, on January 9, 2006, 
for the period of January 9, 2006 to April 30, 2006.

4.  Benefits were corrected to pay half time for 6 hours for 
the period of August 29, 2005 through December 6, 2005, less 
than half time for December 7, 2005 through December 19, 
2005, and three-quarters time for the period of January 9, 
2006 through April 30, 2006.

5.  The veteran's educational institution reported a 
termination of the veteran effective April 30, 2006, for 
unsatisfactory attendance, progress, or conduct.

6.  The charged indebtedness in the amount of $3,376.23 was 
validly created.

4. The veteran is liable for the overpayment debt.

5.  The overpayment was not the result of fraud, 
misrepresentation, or bad faith on part of the veteran.

6.  The record does not reflect that repayment of the debt 
would deprive the veteran of the basic necessities of life, 
or otherwise defeat the purpose of the VA education program.


CONCLUSION OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $3,376.23 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144 (2007).

2.  The overpayment of VA education benefits in the amount of 
$3,376.23 was not the result of fraud, misrepresentation or 
bad faith on part of the veteran; however, it would not be 
against the principles of equity and good conscience to 
recover the amount of the overpayment.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), does not apply in the instant case.  
Statutory requirements for providing notice concerning waiver 
of recovery of overpayments are found in Chapter 53 of Title 
38 of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of Title 38, and do not apply to cases 
involving requests for waiver of overpayment.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

However, the Board points out that the RO, in a May 2006 
decision on waiver of indebtedness, and in a subsequent 
statement of the case issued in January 2007, explained to 
the veteran the bases for denial of the claim, and afforded 
her the opportunity to present information and evidence in 
support of the claim.  The Board finds that these actions 
satisfy any duties to notify and assist owed to the veteran.


II.  Entitlement to Waiver of Recovery of Overpayment of 
Chapter 30 Education Benefits in the Calculated Amount of 
$3,376.23

The veteran is claiming entitlement to waiver of overpayment 
of education benefits.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

In the present case, the Board does not find any fraud, 
misrepresentation, or bad faith on the part of the veteran.  
The veteran's failure to promptly return funds not due to her 
are not found to constitute an intent to seek an unfair 
advantage, as would be required for a finding of bad faith.  
As explained by the veteran in a statement from June 2006, 
she dropped some of her classes because she was not doing 
satisfactorily in them, and she was only aware of the need to 
inform her school of the changes in her schedule, not the VA.  
The Board will resolve doubt in the veteran's favor and find 
that there was no bad faith in the present case.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  There is also no showing of overt fraud or 
misrepresentation.  

In cases such as this, where there is no indication of fraud, 
misrepresentation, or bad faith in the record, the 
indebtedness shall be waived if the recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2007).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2007).  

Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The six elements, which are not intended to be all inclusive, 
consist of: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and VA; (3) undue hardship of 
collection on the debtor; (4) defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six 
elements must be addressed.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  
After reducing her credit hours, the veteran received a VA 
letter informing her that her education benefits would be 
reduced, that further withdrawals may have to be explained, 
and that if the withdrawal was not excused, there would be an 
overpayment that she would have to repay.  

Because the veteran was informed that a further reduction in 
credit hours might result in a reduction of the education 
benefit, the failure to return the amount of the overpayment 
lies solely with the veteran.  Indeed, no fault on the part 
of VA has been identified here.

In sum, the veteran was at fault for continuing to negotiate 
benefit checks that were in overpayment after a reduction in 
credit hours.  No corresponding fault on the part of VA has 
been persuasively demonstrated.  Thus, considerations of 
fault fail to support the veteran's request for a waiver of 
overpayment.  

Regarding the element of undue financial hardship, the Board 
has considered whether collection of the indebtedness would 
deprive the debtor or her family of basic necessities.  In 
this regard, a Financial Status Report from April 2004 shows 
that the veteran's expenses exceed her monthly income.  
However, the excess expenses appear to consist of consumer 
debt, rather than basic necessities.  Given the veteran's age 
and income potential, collection of the debt would not 
deprive the veteran of the basic necessities.  The Board 
emphasizes that after taking care of basic necessities such 
as shelter and food, the veteran is expected to accord a debt 
to VA the same regard given to any other debt.  It has not 
been shown that repayment of the Government debt in monthly 
installments would deprive the veteran or her family the 
basic necessities of life in this case.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The purpose of the award of education 
benefits was to pay for educational related expenses 
associated with course work.  Once the veteran reduced her 
course work, such payments were supposed to be reduced at 
that time.  Thus, recovery of the overpayment would not be 
self-defeating but would rather affirm the intended purpose 
of the education award as understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  Since repayment of the debt would not result in 
undue hardship, a waiver of the indebtedness here would 
result in unfair gain.  The veteran received monies to which 
she was not entitled, and in fairness, such monies should be 
repaid.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran claimed 
in a June 2006 letter that she should not be required to 
repay any funds because any extra money that was left over 
after each semester was used to pay for the following 
semester.  However, she has not claimed that she relinquished 
any right or incurred any legal obligation or that she relied 
upon VA to her detriment, nor do the facts show such.  Thus, 
this sixth element does not support the veteran's request for 
a waiver of overpayment.  
 
The record does not demonstrate any additional factors that 
should be considered in adjudicating the veteran's claim for 
a waiver of the indebtedness, and she has identified no other 
such factors.

In conclusion, the veteran's debt owed to VA is valid.  Due 
to the veteran's degree of fault, the lack of demonstrated 
undue hardship, and the lack of evidence that requiring the 
veteran to repay the debt would defeat the purpose of the 
benefit, the evidence does not demonstrate that repayment in 
this case would be against principles of equity and good 
conscience.  As such, the Board finds that a waiver of the 
debt is not appropriate.


ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $3,376.23 is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


